 

Exhibit 10.2

 

EXHIBIT A

 

Form of Letter to be Used to Exercise Nonqualified Stock Option

 

Date

 

 

 

 

 

 

 

Attention:                                               

 

I wish to exercise the stock option granted on                         and
evidenced by a Stock Option Agreement dated as of                        , to
acquire                         shares of Common Stock of
                       , at an option price of $                per share. In
accordance with the provisions of paragraph 1 of the Stock Option Agreement, I
wish to make payment of the exercise price (please check all that apply):

:o

in cash

:o

by delivery of shares of Common Stock held by me

:o

by simultaneous sale through a broker of Option Shares

:o

by authorizing the Company to withhold Option Shares

 

Please issue a certificate for these shares in the following name:

 

 

Name

 

 

 

Address

 

 

 

 

 

Very truly yours,

 

 

 

Signature

 

 

 

Typed or Printed Name

 

 

 

Social Security Number

 

 

 

 